Title: To George Washington from M. Lory, 27 December 1790
From: Lory, M.
To: Washington, George



Monsieur
Paris le 27 decembre 1790

J’étois encore jeune Etudiant quand j’aimai une personne aimable à bien des égards; et aujourd’hui quoi que je Sois agé de 28 ans, j’ignore le moment où je pourrai sans imprudence me réunir à elle. Car ici quand on n’a pas un certain êtat une certaine fortune, on doit redouter la fecondité comme le plus grand des malheurs, on doit craindre d’aller mourir à l’hôpital, soi, sa femme et Ses enfans.
Chez vous au contraire Monsieur, La fécondité est une Source d’aisance: celui qui a beaucoup d’enfans est bientôt un homme riche et puissant; puisant parce qu’il a suffisamment de bras pour exploiter une quantité de terre plus que suffisante pour sa subsistence; riche parce qu’il a des bestiaux, du bled &a. les seules, les veritables richesses, de quoi satisfaire à ses besoins.
J’ai vu dans les papiers-nouvelles une note sur la Colonie de l’Euphrate près de Philadelphie; elle n’est composée que de gens qui s’occupent de la culture de leur champ et de la Divinité, Les uns sont célibataires Les autres sont mariés. C’est du nombre de ces derniers que je désire étre. Dans cet asile paisible et heureux je desire passer ma vie avec celle que le Ciel m’a don⟨née⟩ en vivant du travail de mes mains. Je sais que les morceaux ne viendront point à ma bouche tout prep⟨arés⟩ je sais que ce n’est

qu’à force de travaux et de fatigues que je viendrai à bout de faire produire des fruits à la terre et d’améliorer mon sort; mais au moins je me verrai récompensé de mes peines et ce ne sera pas inutilement que j’aurai travaillé. Je pourrai subsister des fruits de mon travail et goûter en famille la paix du coeur qui n’est faite que pour les hommes simples, contens de peu, aimant le travail et la frugalité, et vivant dans la pratique de la vertu.
Je suis né à la campagne de parens pauvres et honnêtes, j’ai élevé d’une manière simple et austère: Les travaux de la campagne et de l’agriculture ne me sont point etrangers, ils ont exercé mes bras; et aujourd’hui quoi que je passe dans les sciences entre quatre murailles les ⅞ de ma vie je manie cependant la bêche du jardin. Mon Pere ayant une charge de huit enfans je ne puis compter sur le peu qui doit me revenir de ma Légitime. mes économies ne se montent qu’à 600th y compris celles de mon Amante; aussi suis-je embarrassé sur Le passage et sur l’achat de quelques acres de terre. Je vous supplie avec instance, Monsieur, de me donner tous les renseignemens et toutes les facilités possibles sur ces deux objets.
Dépuis plus de trois ans j’occupe une place de 300th il ne tient qu’à moi de la conserver; mais elle ne sauroit me mener à mon but, c’est-à-dire me réunir à ce que j’aime Le particulier que je Sers étant pour le célibat et le viager.
Des motifs sans nombre m’ont déterminé à mettre tout en oeuvre pour passer chez vous, Monsieur, pour échanger ma plume contre une bêche. La ⟨illegible⟩ respirera, mais avant il faut que la génération pa⟨sse.⟩ Si donc je veux m’occuper sincèrement du bonheur de ce que j’aime, si je veux servir l’espece humaine il faut que je m’expatrie.
J’ai l’honneur d’être avec un desir sincère d’être au nombre de vos compatriotes, mon epouse se joint à moi, Monsieur, Votre très humble & très obéissant serviteur

Lory Secrétaireavenue du Château de Meudon près Paris

